I5I5-W
COA#      08-12-00290-CR                    OFFENSE:          19.03

          Benjamin Jerome Prince v.         „,,.._.           .... ...
STYLE: The state of Texas                   COUNTY:           Wichita
COA DISPOSITION:    AFFIRMED                TRIAL COURT:      30th District Court


DATE: 10/17/14              Publish: NO     TC CASE #:        52,059-A




                 IN THE COURT OF CRIMINAL APPEALS

ELECTRONIC RECORD


         Benjamin Jerome Prince v. The
STYLE:   State of Texas                          CCA#:                                       >-\

        APPELLANT'S              Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:              DATE:

                                                 JUDGE:

DATE:     /)Z-/p<lt?OJ<r                         SIGNED:.                       PC:_

JUDGE:       /A L{,
                  '4M.<t^^-~-
                                                   PUBLISH:                     DNP:




                                                                                    MOTION FOR

                                          REHEARING IN CCA IS:

                                          JUDGE:




                                Yd. I of X